t c memo united_states tax_court charles e brown and connie e brown petitioners v commissioner of internal revenue respondent docket no filed date charles e brown and connie e brown pro sese lewis a booth ii for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for after concessions the issues for decision are whether petitioners are entitled to medical expense or charitable_contribution deductions beyond those allowed in the statutory notice or conceded by respondent after trial all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners resided in texas when they filed their petition during charles brown petitioner was the founder pastor of the william temple church of god in christ inc he received a salary of dollar_figure that year on their federal_income_tax return petitioners claimed itemized_deductions totaling dollar_figure including deductions for medical insurance premiums of dollar_figure and charitable_contributions of dollar_figure upon examination of the return the internal_revenue_service allowed a deduction for dollar_figure of contributions but disallowed the medical_expense_deduction because the substantiated amount of dollar_figure was less than of petitioners’ adjusted_gross_income opinion petitioners bear the burden of proving entitlement to the deductions that they claim see rule a 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 after trial respondent conceded an dollar_figure deduction for connie e brown’s portion of health insurance premiums deducted from petitioner’s compensation that amount was inferred from partial records of petitioner’s compensation from his church which showed only certain amounts designated as health there is no evidence that reliably substantiates that any specific amount shown on the partial records was actually paid as deductible premiums for mrs brown’s health insurance amounts shown on the exhibits petitioners rely on were inconsistent with each other and with petitioners’ tax_return without more we cannot allow any amount greater than that conceded by respondent respondent declined to allow any additional deduction for charitable_contributions because the records that petitioner produced were all self-generated and were not supported by contemporaneous receipts or bank records satisfying the special rules set forth in sec_170 and applicable to charitable_contributions the relevant portions of those sections provide sec_170 disallowance of deduction in certain cases and special rules -- substantiation requirement for certain contributions -- a general_rule --no deduction shall be allowed under subsection a for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of subparagraph b b content of acknowledgement --an acknowledgement meets the requirements of this subparagraph if it includes the following information i the amount of cash and a description but not value of any property other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause i iii a description and good_faith estimate of the value of any goods or services referred to in clause ii or if such goods or services consist solely of intangible religious benefits a statement to that effect for purposes of this subparagraph the term intangible_religious_benefit means any intangible_religious_benefit which is provided by an organization organized exclusively for religious purposes and which generally is not sold in a commercial transaction outside the donative context c contemporaneous --for purposes of subparagraph a an acknowledgment shall be considered to be contemporaneous if the taxpayer obtains the acknowledgment on or before the earlier of-- i the date on which the taxpayer files a return for the taxable_year in which the contribution was made or ii the due_date including extensions for filing such return recordkeeping --no deduction shall be allowed under subsection a for any contribution of a cash check or other monetary gift unless the donor maintains as a record of such contribution a bank record or a written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution petitioners contend that their contributions were all made in cash however they did not produce any receipts purporting to acknowledge cash contributions until after respondent’s pretrial memorandum was filed petitioners’ niece testified at trial purporting to acknowledge the cash contributions but the receipts did not appear to be contemporaneous_records ten of the receipts reflected amounts in excess of dollar_figure and totaled dollar_figure and no acknowledgment satisfying the requirements of sec_170 was provided the total of the amounts shown on the receipts provided did not equal the amount claimed on petitioners’ return despite requests by respondent over many months before trial petitioners did not produce any bank records showing cash withdrawals consistent with the level of contributions claimed the amounts of cash contributions that petitioners claimed to have made during certain short periods are improbable and there is no independent verification of the authenticity of the receipts or the reliability of what they purport to show most significantly neither petitioner nor mrs brown testified under oath that they in fact made the cash contributions claimed we are not persuaded that the claimed cash contributions have been substantiated as required_by_law no further deductions may be allowed to reflect the concessions made by respondent decision will be entered under rule
